Lacombe, Circuit Judge.
Tt seems to me to he plain that what congress meant to provide by this clause was this: that you shall not get in any of your woolen articles at any less rate than that which is specifically fixed tor them, by putting some ornamentation upon them, and saying that that makes them specifically a different article, which should come in at a less rate; that you shall not do that with any other kind of goods which you may embroider; and, if the embroidery which you put on an article is of a material which pays a higher rate of duty when embroidered than the article which you put it on, you shall pay on that article when you bring it in just the same rate of duty that you would if ■bringing in the embroidery without using any vehicle to get it into this country. I think that was the intent of congress. And this being a ■shawl, and being provided for as a “woolen shawl,” and having a particular duty imposed upon it in the wool schedule, at such a rate as congress supposed was sufficient to protect the industry of manufacturing woolen shawls, I do not see why the entire intent of congress is not accomplished by the provision that it shall not escape the operation of that schedule by coming in at a less rate if a cheaper embroidery is put upon it. In order to avoid that, they provide specifically that *828it shall not, under any circumstances, pay a less rate than the duty imposed upon the embroidery that is put on it. I cannot see that the proviso means what the board of appraisers seem to think it was meant to accomplish; it seems to me it means just as plainly the opposite. The decision is reversed.